Citation Nr: 1706230	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for arthritis of the bilateral hips and knees.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2010, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A copy of this hearing transcript has been included in the claims file for review.

In August 2013 and February 2016, the Board remanded this appeal for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss, glaucoma, and arthritis of the bilateral hips and knees.

The Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  

All Claims

The Veteran served from March 1974 to March 1978.  Although partial service treatment records (STRs) are of record, dated to 1976, the Veteran's complete service treatment records are currently missing.  See July 2008 Deferred Rating Decision.  A formal finding on the unavailability of complete service treatment records was added to the Veteran's claims file in February 2009 following unsuccessful attempts to locate the complete records.  The Veteran was notified of the unavailability of his complete STRs and was asked to submit originals or copies of any STRs he may have.  See January 2009 letter.  However, the Veteran was not notified regarding alternate sources of evidence that could substitute for missing service treatment records.

When service treatment records are lost, missing, or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran and his representative that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Thus, on remand, the Veteran should be provided with notice of the possible alternate sources that could substitute for the missing records.

Right Ear Hearing Loss

The Veteran has been diagnosed with mixed hearing loss in the right ear.  See May 2013 VA examination.  The Board notes that in December 2013, a VA treatment note indicates the Veteran reported loud noise exposure when he was in the military, and he was assessed with "right mixed hearing loss, likely otosclerosis."  The physician stated that it was discussed with the Veteran that he likely has fixation of the middle ear ossicles.

To date, although several VA medical opinions have been obtained, no medical opinion has discussed or even noted this evidence.  On remand, a medical opinion must be obtained that discusses whether the Veteran's otosclerosis of the right ear is causally or etiologically due to service, to include exposure to acoustic trauma during service.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran explaining that his complete service treatment records are missing from the claims file.  The notice must explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel and buddy statements.

2.  Undertake all appropriate action to secure complete service personnel or alternative records through official channels.  

3.  Obtain an addendum opinion for the Veteran's right ear hearing loss.  If deemed necessary, afford the Veteran a VA examination.  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on the following:

a)  Is the Veteran's otosclerosis of the right ear considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  The examiner must offer the opinion in the terms as listed above.

b)  If any current right ear otosclerosis is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury, to include exposure to acoustic trauma, during service that resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

c)  In contrast, if any current right ear otosclerosis is a congenital or hereditary disease, please state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service, to include exposure to acoustic trauma during service?

d)  If any current right ear otosclerosis is not congenital or developmental in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is it at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service, to include exposure to acoustic trauma during service?

In offering any opinion, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After completing the above development and any other action deemed necessary, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case.  

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

